Citation Nr: 0402207	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-17 272	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  




REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to August 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 decision by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Columbia, SC which granted service 
connection for tinnitus, rated 10 percent disabling, and 
continued a noncompensable rating for hearing loss.  The 
veteran appealed only the hearing loss rating determination.  


REMAND

In July 2001 the veteran claimed his hearing loss disability 
had increased in severity and warranted a compensable rating.  
The initial subsequent VA audiometry, in August 2001, 
produced findings reflecting level I hearing acuity in the 
right ear and level IV hearing in the left ear.  The veteran 
expressed dissatisfaction with the examination, and was 
reexamined in February 2003, when audiometry revealed level 
III hearing acuity in the right ear and level II hearing in 
the left ear.  Comparison of these tests reveals some 
apparent inconsistency, in that hearing loss in one ear 
increased slightly, while hearing loss in the other ear 
improved more dramatically (discrimination improved from 80 
percent to 94 percent).  In light of this, further 
development of medical evidence is indicated.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

While the veteran was provided notice as it pertains to this 
claim in May 2003, in light of subsequent guidance by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the United States Court of Appeals for 
Veterans Claims (Court), further notification is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:
1.  The RO should send an appropriate 
letter to the veteran providing notice of 
the VCAA as it pertains to his claim in 
accordance with interpretative guidance 
by the Federal Circuit and the Court, as 
well as the provisions of the Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651,__ (Dec. 16, 
2003)(to be codified at 38 U.S.C. § __).  

2.  The veteran should then be afforded a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his bilateral hearing 
loss disability.  His claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should note 
the apparent inconsistencies in the 
August 2001 and February 2003 
examinations (and compare those results 
with the findings on the examination to 
be conducted).  The examiner should 
explain any discrepancies and also 
explain the rationale for any opinion 
given.  

3.  The RO should then review the matter 
on appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are

remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


